Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Amendment filed on 05/05/21 has been received.  Application No. 15/268,517 of claims 6 and 17 have previously been canceled and claims 1-5, 7-16, 18-23 are pending are now pending, all of which are ready for examination by the examiner.  

Response to Amendments
Applicant’s amendments and arguments did not overcome the previous, 35 USC 103 rejections.
This action is made final.

Response to Arguments
I)	Applicant's arguments with respect to 35 USC § 103 rejections of claims 1-5, 7-16, 18-23 have been fully considered but they are not persuasive. Applicant made the following arguments:
II)	Regarding claims 1, 12, and 23, Applicant argues “… Anderson does not disclose or suggest (1) identifying inconsistencies between user-entered data and secondary data each related to a first event, (2) marking the user-entered data in the primary DMS database with a confidence level based on results of the identifying, and (3) displaying a request to the user to correct or confirm the user-entered data marked 
Examiner respectfully disagrees. Anderson teaches in paragraphs [0008] and [0071] a method of error correction based on identifying a mismatch(es) in the database for a high degree of certainty while paragraphs [0053] and [0058] teach a method of data manager (i.e. user) confirming data.  Furthermore, paragraphs Fig. 6, [0034], [0084], and [0110] of Anderson teach a display device and a method of alerting based on a mismatch of data in order to initiate corrective action.  In the meantime, the combination of Rangadass and Seward are relied on for other claimed limitations indicated in the Applicant’s arguments.  In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).  Therefore, the combination of Rangadass, Seward, and Anderson discloses the claimed limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rangadass (U.S. PGPub 2013/0304499) in view of Seward (U.S. PGPub 2010/0094648) and further in view of Anderson et al. (U.S. PGPub 2016/0378752; hereinafter “Anderson”).
As per claims 1 and 12, Rangadass discloses a method and a data management system (DMS) of reducing impact of user-entered data errors in a data management system (DMS), the DMS executing on a processor, the method and the system comprising:
storing user-entered data about a user regarding a first event into a primary DMS database; (See paras 53-54, wherein method of storing medical data is disclosed, also See Fig. 7, paras. 93-95, wherein patient portal is disclosed, also See para. 61, wherein method of storing medical data, operations data, etc. is disclosed, also See para. 72, wherein an encounter module storing various encounter types, such as physician visit, laboratory visit, etc. is disclosed, also See para. 103, wherein method of a diabetic patient entering values through an online portal is disclosed, also See para. 133, wherein storing of data is disclosed; as taught by Rangadass.)
 (See para. 88, wherein “Scheduler 132 may enter the appointment in an appointment calendar…” (analogous to secondary data received from a source other than user) is disclosed, also See para. 133, wherein storing of data in which “one or more memory elements (e.g., memory element 72) can store data used for the operations…The information being tracked, sent, received, or stored in healthcare monitoring system 10 could be provided in any database, register, table, cache, queue, control list, or storage structure, based on particular needs and implementations,… Any of the memory items discussed herein should be construed as being encompassed within the broad term 'memory element’” is disclosed; as taught by Rangadass.)
However, Rangadass fails to disclose identifying inconsistencies via the processor between the user-entered data and the secondary data; updating the confidence level of the user-entered data in the primary DMS database based on a response to the request; and updating a diabetes management plan if needed based on the updated user-entered data.
Seward teaches identifying inconsistencies via the processor between the user-entered data and the secondary data; (See para. 43, wherein data entered by person is disclosed, also See Fig. 9, wherein portfolio/disease inconsistent statements is disclosed, also See para. 49, wherein a conclusive identification of a feature-set and a medical diagnosis in which “each feature-set in the know ledge base 140 has an associated confidence factor for the selection of the feature-set based on the values of the input medical data. If certain features are contradictory or otherwise do not make sense, such as for example the same person having inconsistent laboratory tests, or when a confidence level is too low, a statement that certain data must be confirmed…” is disclosed; as taught by Seward.)
updating the confidence level of the user-entered data in the primary DMS database based on a response to the request; (See para. 49, wherein method of confirming, repeating, excluding, correcting, etc. (analogous to updating) when “each feature-set in the know ledge base 140 has an associated confidence factor for the feature-set based on the values of the input medical data. If certain features are contradictory or otherwise do not make sense, such as for example the same person having inconsistent laboratory tests, or when a confidence level is too low, a statement that certain data must be confirmed, repeated, excluded, corrected, etc. or that additional medical data is required will be included with the results” is disclosed; as taught by Seward.)
and updating a diabetes management plan if needed based on the updated user-entered data. (See para. 49, wherein method of confirming, repeating, excluding, correcting, etc. (analogous to updating) when “each feature-set in the know ledge base 140 has an associated confidence factor for the feature-set based on the values of the input medical data. If certain features are contradictory or otherwise do not make sense, such as for example the same person having inconsistent laboratory tests, or when a confidence level is too low, a statement that certain data must be confirmed, repeated, excluded, corrected, etc. or that additional medical data is required will be included with the results” is disclosed; as taught by Seward.)

However, Rangadass and Seward fails to disclose marking the data in the primary DMS database via the processor with a confidence level based on results of the identifying; displaying a request to the user to correct or confirm the data marked with a low confidence level during the marking; updating the confidence level of the data to a higher confidence level based on a corrected or confirmed response to the request.
On the other hand, Anderson teaches marking the data in the primary DMS database via the processor with a confidence level based on results of the identifying; (See paras. 8 and 71, wherein method of error checking and error correcting processing in which “If the database hash values match, the data manager may be confident that the content of the two databases is equivalent to a very high degree of certainty. If the database hash values do not match, the data manager may initiate error checking and/or error correcting processes to identify and/or correct the mismatch(es) in the databases” is disclosed, also See paras. 53 and 58, wherein method of data manager (i.e. user) confirming data is disclosed, also See paras. 34 and 110, wherein a display device and method of alerting based on mismatch of data between two databases and initiating corrective action are disclosed; as taught by Anderson.)
displaying a request to the user to correct or confirm the data marked with a low confidence level during the marking; (See paras. 8 and 71, wherein method of error checking and error correcting processing in which “If the database hash values match, the data manager may be confident that the content of the two databases is equivalent to a very high degree of certainty. If the database hash values do not match, the data manager may initiate error checking and/or error correcting processes to identify and/or correct the mismatch(es) in the databases” is disclosed, also See paras. 53 and 58, wherein method of data manager (i.e. user) confirming data is disclosed, also See paras. 34 and 110, wherein a display device and method of alerting based on mismatch of data between two databases and initiating corrective action are disclosed, also See Fig. 6, paras. 84-87, wherein method of taking appropriate action based on results of the comparison between two databases is disclosed; as taught by Anderson.)
updating the confidence level of the data to a higher confidence level based on a corrected or confirmed response to the request. (See paras. 8 and 71, wherein method of error checking and error correcting processing in which “If the database hash values match, the data manager may be confident that the content of the two databases is equivalent to a very high degree of certainty. If the database hash values do not match, the data manager may initiate error checking and/or error correcting processes to identify and/or correct the mismatch(es) in the databases” is disclosed, also See paras. 53 and 58, wherein method of data manager (i.e. user) confirming data is disclosed, also See paras. 34 and 110, wherein a display device and method of alerting based on mismatch of data between two databases and initiating corrective action are disclosed, also See Fig. 6, paras. 84-87, wherein method of taking appropriate action based on results of the comparison between two databases is disclosed; as taught by Anderson.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Anderson teachings in the combination of Rangadass and Seward system. Skilled artisan would have been motivated to incorporate the method of comparing data stores and error checking for accuracy between two databases taught by Anderson in the combination of Rangadass and Seward system in optimizing clinical flow and operational efficiencies in a network environment.  In addition, both of the references (Rangadass, Seward, and Anderson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management system.  This close relation between both of the references highly suggests an expectation of success. 

As per claims 2 and 13, the combination of Rangadass, Seward, and Anderson further discloses wherein storing user-entered data includes prompting the user for information regarding at least one of meal markers, exercise, medication, and sleep. (See para. 73, wherein a medication, non-treatment items, such as walking the patient’s dog, taking vital measurements, etc. is disclosed; as taught by Rangadass.)

As per claims 3 and 14, the combination of Rangadass, Seward, and Anderson further disclose wherein storing secondary data includes receiving data from one or more sensor assemblies. (See para. 133, wherein storing of data in which “one or more memory elements (e.g., memory element 72) can store data used for the operations…The information being tracked, sent, received, or stored in healthcare monitoring system 10 could be provided in any database, register, table, cache, queue, control list, or storage structure, based on particular needs and implementations,… Any of the memory items discussed herein should be construed as being encompassed within the broad term 'memory element’” is disclosed; as taught by Rangadass.)

As per claims 4 and 15, the combination of Rangadass, Seward, and Anderson further discloses wherein storing secondary data includes receiving data from a DMS application generating secondary data from the primary DMS database based on one or more rules related to the first event. (See para. 72, wherein an encounter module storing various encounter types, such as physician visit, laboratory visit, etc. is disclosed, also See para. 103, wherein method of a diabetic patient entering values through an online portal is disclosed, also See para. 68, wherein methods of applying rules and functions, such as parsing, sorting, translating, etc. are disclosed; as taught by Rangadass.)

As per claims 5 and 16, the combination of Rangadass, Seward, and Anderson further discloses wherein the identifying inconsistencies comprises comparing respective time stamps for the first event received with the secondary data and with the user-entered data. (See paras. 68 and 72, wherein an encounter module storing various encounter types, such as physician visit, laboratory visit, data with timestamps, etc. are disclosed, also See para. 103, wherein method of a diabetic patient entering values through an online portal is disclosed, also See para. 123, wherein comparing measurements, such as time, effort, etc. are disclosed; as taught by Rangadass.)

As per claims 7 and 18, the combination of Rangadass, Seward, and Anderson further discloses wherein the marking the user-entered data includes assigning states to the user-entered data based on the identifying inconsistencies results. (See para. 46, wherein method of tracking orders, also See para. 68, wherein methods of applying rules and functions, such as parsing, sorting, translating, validating, etc. are disclosed, also See para. 123, wherein method of comparing measurements and generating suitable alerts is disclosed; as taught by Rangadass.)

As per claims 8 and 19, the combination of Rangadass, Seward, and Anderson further discloses wherein assigning states includes assigning a state of at least one of "to be reviewed", "suspect", "unverified", "verified", "validated", and "invalidated". (See Fig. 7, para. 68, wherein methods of applying rules and functions, such as parsing, sorting, translating, validating, etc. are disclosed; as taught by Rangadass.)

As per claims 9 and 20, the combination of Rangadass and Anderson fails to disclose wherein the displaying the request includes prompting the user to indicate if the user-entered data are more accurate than the secondary data or the secondary data is more accurate than the user-entered data.
On the other hand, Seward teaches wherein the displaying the request includes prompting the user to indicate if the user-entered data are more accurate than the secondary data or the secondary data is more accurate than the user-entered data. (See para. 49, wherein a conclusive identification of a feature-set and a medical diagnosis in which “each feature-set in the know ledge base 140 has an associated confidence factor for the selection of the feature-set based on the values of the input medical data. If certain features are contradictory or otherwise do not make sense, such as for example the same person having inconsistent laboratory tests, or when a confidence level is too low, a statement that certain data must be confirmed…” is disclosed; as taught by Seward.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Seward teachings in the Rangadass and Anderson system. See above in the independent claims for motivation.

claims 10 and 21, the combination of Rangadass and Anderson fails to disclose wherein the marking the user-entered data in the primary DMS database includes assigning a numerical weight of the user-entered data based on the identifying inconsistences results. 
On the other hand, Seward teaches wherein the marking the user-entered data in the primary DMS database includes assigning a numerical weight of the user-entered data based on the identifying inconsistences results. (See Fig. 9, wherein portfolio/disease inconsistent statements is disclosed, also See para. 49, wherein a conclusive identification of a feature-set and a medical diagnosis in which “each feature-set in the know ledge base 140 has an associated confidence factor for the selection of the feature-set based on the values of the input medical data. If certain features are contradictory or otherwise do not make sense, such as for example the same person having inconsistent laboratory tests, or when a confidence level is too low, a statement that certain data must be confirmed…” is disclosed, also See para. 31, wherein method of inputting medical data via “input via portable memory, over a transmission medium such as the Internet, telephone or a wireless, or even entered manually…” is disclosed, also See para. 45, wherein inputting medical data by a person is disclosed; as taught by Seward.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Seward teachings in the Rangadass and Anderson system. See above in the independent claims for motivation.

claims 11 and 22, the combination of Rangadass, Seward, and Anderson further discloses wherein the updating the diabetes management plan includes altering a medication dosage. (See para. 110, wherein treatment measures of entering a task in which “The physician may enter some observations regarding the patient's condition in encounter note 216…Task 200 for the activity may include a list of medications, dosages and dosage types. The physician may select a specific medication (e.g., acetaminophen) and specific dosage to be provided intravenously, locking in task 200 …” is disclosed; as taught by Rangadass.)

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rangadass (U.S. PGPub 2013/0304499) in view of Seward (U.S. PGPub 2010/0094648) and further in view of Rack-Gomer et al. (U.S. PGPub 2015/0289823; hereinafter “Rack-Gomer” and further in view of Anderson et al. (U.S. PGPub 2016/0378752; hereinafter “Anderson”).

As per claim 23, Rangadass discloses a system for reducing impact of user-entered data errors in a data management system (DMS), the system comprising:
a DMS database storing user-entered data about a user; (See paras 53-54, wherein method of storing medical data is disclosed, also See Fig. 7, paras. 93-95, wherein patient portal is disclosed, also See para. 61, wherein federated centralized database is disclosed; as taught by Rangadass.)
a source of non-user-entered data in communication with the DMS; (See paras. 46-48, wherein functions of Clinical Decision Support System (CDSS) are disclosed, also See para. 88, wherein “Scheduler 132 may enter the appointment in an appointment calendar…” is disclosed; as taught by Rangadass.)
However, Rangadass fails to disclose a device including a processor executing application to evaluate user-entered data relative to non-user-entered data, wherein the source includes at least one of an internal database, one or more sensor assemblies, or one or more external data sources; identify inconsistencies via the processor between the stored secondary data and user-entered data in the database.
On the other hand, Seward teaches a device including a processor executing application to evaluate user-entered data relative to non-user-entered data, (See para. 43, wherein data entered by person is disclosed, also See Fig. 9, wherein portfolio/disease inconsistent statements is disclosed, also See para. 49, wherein a conclusive identification of a feature-set and a medical diagnosis in which “each feature-set in the know ledge base 140 has an associated confidence factor for the selection of the feature-set based on the values of the input medical data. If certain features are contradictory or otherwise do not make sense, such as for example the same person having inconsistent laboratory tests, or when a confidence level is too low, a statement that certain data must be confirmed…” is disclosed; as taught by Seward.)
wherein the source includes at least one of an internal database, one or more sensor assemblies, or one or more external data sources; (See para. 31, wherein receiving inputs and outputs for communicating information externally is disclosed, also See para. 32, wherein external network is disclosed; as taught by Seward.)
(See para. 31, wherein method of inputting medical data via “input via portable memory, over a transmission medium such as the Internet, telephone or a wireless, or even entered manually…” is disclosed, also See para. 45, wherein inputting medical data by a person is disclosed, also See para. 49, wherein confidence factor in which “each feature-set in the know ledge base 140 has an associated confidence factor for the feature-set based on the values of the input medical data…” is disclosed; as taught by Seward.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Seward teachings in the Rangadass system. Skilled artisan would have been motivated to incorporate a process of inputting and correlating medical data within the knowledgebase to identify feature-sets for risk assessment and diagnoses taught by Seward in the Rangadass system in optimizing clinical flow and operational efficiencies in a network environment.  In addition, both of the references (Rangadass and Seward) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management system.  This close relation between both of the references highly suggests an expectation of success. 
However, Rangadass and Seward fails to disclose wherein the one or more sensor assemblies can include one or more sensors adapted to be worn on the user's body, the sensor assemblies including a transceiver operable to transmit measured secondary data to the DMS device wherein the DMS application is operative to store the secondary data in a secondary data tracking database.
 (See Fig. 4, paras. 122, 131 and 277, wherein a wearable device is disclosed, also See paras. 73 and 196, wherein tracking application is disclosed; as taught by Rack-Gomer.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Rack-Gomer teachings in the combination of Rangadass and Seward system. Skilled artisan would have been motivated to incorporate tracking data using sensors and generating alerts taught by Rack-Gomer in the combination of Rangadass and Seward system in optimizing clinical flow and operational efficiencies in a network environment.  In addition, both of the references (Rangadass, Seward, and Rack-Gomer) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management system.  This close relation between both of the references highly suggests an expectation of success. 
However, the combination of Rangadass, Seward, and Rack-Gomer fails to disclose mark the data in the database via the processor with a confidence level based on identified inconsistencies, and display a request to the user to correct or confirm the data marked with the confidence level; update the confidence level of the data to a higher confidence level based on a corrected or confirmed response to the request.
 (See paras. 8 and 71, wherein method of error checking and error correcting processing in which “If the database hash values match, the data manager may be confident that the content of the two databases is equivalent to a very high degree of certainty. If the database hash values do not match, the data manager may initiate error checking and/or error correcting processes to identify and/or correct the mismatch(es) in the databases” is disclosed, also See paras. 53 and 58, wherein method of data manager (i.e. user) confirming data is disclosed, also See paras. 34 and 110, wherein a display device and method of alerting based on mismatch of data between two databases and initiating corrective action are disclosed; as taught by Anderson.)
and display a request to the user to correct or confirm the data marked with the confidence level; (See paras. 8 and 71, wherein method of error checking and error correcting processing in which “If the database hash values match, the data manager may be confident that the content of the two databases is equivalent to a very high degree of certainty. If the database hash values do not match, the data manager may initiate error checking and/or error correcting processes to identify and/or correct the mismatch(es) in the databases” is disclosed, also See paras. 53 and 58, wherein method of data manager (i.e. user) confirming data is disclosed, also See paras. 34 and 110, wherein a display device and method of alerting based on mismatch of data between two databases and initiating corrective action are disclosed, also See Fig. 6, paras. 84-87, wherein method of taking appropriate action based on results of the comparison between two databases is disclosed; as taught by Anderson.)
update the confidence level of the data to a higher confidence level based on a corrected or confirmed response to the request. (See paras. 8 and 71, wherein method of error checking and error correcting processing in which “…If the database hash values match, the data manager may be confident that the content of the two databases is equivalent to a very high degree of certainty. If the database hash values do not match, the data manager may initiate error checking and/or error correcting processes to identify and/or correct the mismatch(es) in the databases” is disclosed, also See paras. 53 and 58, wherein method of data manager (i.e. user) confirming data is disclosed, also See paras. 34 and 110, wherein a display device and method of alerting based on mismatch of data between two databases and initiating corrective action are disclosed, also See Fig. 6, paras. 84-87, wherein method of taking appropriate action based on results of the comparison between two databases is disclosed; as taught by Anderson.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Anderson teachings in the combination of Rangadass, Seward, and Rack-Gomer system. Skilled artisan would have been motivated to incorporate the method of comparing data stores and error checking for accuracy between two databases taught by Anderson in the combination of Rangadass, Seward, and Rack-Gomer system in optimizing clinical flow and operational efficiencies in a network environment.  In addition, both of the references (Rangadass, Seward, Rack-Gomer and Anderson) . 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153